DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 12/23/2021 and 04/08/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 03/07/2022. Claims 1-3, 5-8, and 10-15 are considered in this office action. Claims 1-3, 11-13, and 15 have been amended. Claims 4 and 9 have been cancelled. Claims 1-3, 5-8, and 10-15 are pending examination. Objections to the abstract and specification have been withdrawn in light of the instant amendments. This action is made final/final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Applicant can find no legal requirement that repeated element names, which are in different components, require common numbering, and the objection should be withdrawn
Any combination of cited reference He and cited reference Bailey fails to teach the claim limitations of claim 1 and claim 15

Applicant's arguments A.-B. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that there is no legal requirement that repeated element names, which are in different components, require common numbering, and the objection should be withdrawn, Examiner respectfully disagrees. MPEP 608.02 section V Drawing Standards describes the standards for drawings submitted by the Applicant and recites 37 C.F.R. 1.84 Standards for drawings, including section 37 C.F.R. 1.84(p), explicitly cited in the drawing objection in the most recent Office Action, which states:
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings. (emphasis added)

	As can be seen above, 37 C.F.R. 1.84(p) explicitly states that repeated element components designated with the same name in the drawings must always be designated by the same reference character. All drawing elements labeled, for example, “Processor” with no other means of distinction between each element is taken to designate the same part of a processor and thus all parts identically labeled “Processor” must be designated by the same reference number. If Applicant wishes for each of the drawing elements with identical names to be considered as its own distinct part different from the other parts, Applicant must amend the drawings such that each distinct drawing element is labeled differently from the other drawing elements.
Regarding Applicant argument B. that any combination of cited reference He and cited reference Bailey fails to teach the claim limitations of claim 1 and claim 15, Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the Fig. 8 reference characters “810A”, “810B”, “810C”, and “810D” have all been used to designate “computing device”, and the Fig. 9 and Fig. 10 reference characters "904" and "1002" have both been used to designate “processor”, reference characters “906” and “1004” have both been used to designate “memory”, and reference characters “910” and “1006” have both been used to designate “storage”. Examiner suggests amending the designation for Fig. 8 reference characters “810A” to be “SVS computing device”, “810B” to be “Application computing device”, “810C” to be “FMS application computing device”, and “810D” to be “Configuration data computing device”; and amending the designation for Fig. 9 and Fig. 10 reference characters “904” to be “display unit processor”, “906” to be “display unit memory”, and “910” to be “display unit storage”, and amending the designation for reference characters “1002” to be “computing device processor”, “1004” to be “computing device memory”, and “1006” to be “computing device storage”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “810B” and “810C” in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the elements “a runway” in line 20 and line 17, respectively, and “a classification of the runway” in line 23 and line 20, respectively, are unclear and render the claim indefinite. It is unclear if the terms “runway” in claim 1 line 20 and claim 15 line 17 and “classification of the runway” in claim 1 line 23 and claim 15 line 20 refer to the same “runway” and “classification of the runway”, respectively, recited earlier in the claim or to a different “runway” and “classification of the runway”, respectively. Therefore, the claim is rendered indefinite.
	Claims 2-3, 5-8, and 10-14 are rejected based on rejected base claim 1 for the same rationale as recited above.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein a width of the predetermined exclusion zone is based at least in part on the aircraft dimensions of the aircraft and at least one of the width of the runway or a classification of the runway” in claim 1 lines 20-23 (via the dependency of claim 2 on claim 1), and the claim also recites “wherein the width of the predetermined exclusion zone is based at least in part on the width of the runway” in claim 2 lines 3-4 which is the narrower statement of the range/limitation. Additionally, claim 3 recites the broad recitation “wherein a width of the predetermined exclusion zone is based at least in part on at least one of a width of the runway or a classification of the runway” in claim 1 lines 20-23 (via the dependency of claim 3 on claim 1), and the claim also recites “wherein the width of the predetermined exclusion zone is based at least in part on the classification of the runway” in claim 3 lines 3-4 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2013/0169450 A1) in view of Pepitone et al. (US 2013/0271300 A1) and further in view of Bailey et al. (US 7,499,794 B1).
Regarding claim 1, He teaches “A system, comprising: at least one display; and at least one processor communicatively coupled to the display (Fig. 1 shows elements processor 24 and display unit 20 communicatively coupled together), the at least one processor configured to: receive a runway database (Par. [0042] lines 4-9 teaches EV image 202 includes detected features and SV image 204 includes synthetically generated runway features such as centerlines and taxiways when database information is available (implying output of runway data to processor)); receive departure runway information for an aircraft (Par. [0046] lines 4-15 teaches EV vision system 12 generates EV video images using data supplied by the enhanced image sensor including infrared images or millimeter-wave images, an SV database containing information regarding terrain and objects for a taxi path of the vehicle (which would include information on the departure runway) are accessed and SV images are generated, and travel conditions symbology provided by the GPS/avionics system 14, including information such as air-craft position, heading, present altitude, and speed, are generated); determine a location including a width of an exclusion zone resulting in a predetermined exclusion zone based at least in part on at least one of a width of the runway or a classification of a runway (Par. [0035] lines 1-7 teaches a ground status sensor 17, which may be incorporated into a GPS/Avionics system 14, senses whether the aircraft is in a taxi mode (ground operations) or a “ready” for takeoff mode, where the sensing of a taxi mode includes sensing a distance from the runway (i.e. senses aircraft is not in a predetermined exclusion zone (on a runway) which would require determining an exclusion zone and the location including the width of the predetermined exclusion zone); and Par. [0042] lines 1-9 teaches the display 200 presents a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (i.e. in a predetermined exclusion zone, which implicitly requires using the width of the runway) where the EV image 202 includes detected features such as a runway centerline 212 and the SV image 204 includes features such as the terrain 214 and synthetically generated runway features such as centerlines and taxiways (implying a different classification between runway and taxiway) using database information (which would include runway width)); output, to the at least one display, a synthetic vision system (SVS) taxi mode exocentric view of the aircraft (Par. [0033] lines 1-5 teaches SVS 16 generates a three-dimensional image of the topographical environment around the aircraft; and Fig. 3 shows a view presented in the taxi mode including element taxiway diagram 306) while the aircraft is performing taxi operations, while the aircraft is on the ground, and when the aircraft is not in a predetermined exclusion zone, the predetermined exclusion zone including portions of a runway where the aircraft is able to begin taking off based at least in part on at least one of the width of the runway or the classification of a runway (Par. [0035] lines 1-7 teaches a ground status sensor 17, which may be incorporated into a GPS/Avionics system 14, senses whether the aircraft is in a taxi mode (ground operations) or a “ready” for takeoff mode, where the sensing of a taxi mode includes sensing a lower ground speed (performing taxi operations), weight on wheels (on the ground), sensing a distance from the runway (not in a predetermined exclusion zone which includes portions of a runway where the aircraft is able to take off, which would require determining an exclusion zone and the location including the width of the predetermined exclusion zone), or as selected by an aircrew member; Par. [0042] lines 1-9 teaches the display 200 presents a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (i.e. in a predetermined exclusion zone, which implicitly requires using the width of the runway) where the EV image 202 includes detected features such as a runway centerline 212 and the SV image 204 includes features such as the terrain 214 and synthetically generated runway features such as centerlines and taxiways (implying a different classification between runway and taxiway) using database information (which would include runway width); and Par. [0043] lines 10-14 teaches display information added when in the taxi mode include triangles 308 for indicating if the current aircraft position is centered on the taxiway guidance centerline 310 and a taxiway diagram 306 (exocentric view of an aircraft) on the primary flight display), wherein a width of the predetermined exclusion zone is based at least in part on at least one of the width of the runway or a classification of the runway (Par. [0042] lines 1-9 teaches the display 200 presents a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (i.e. in a predetermined exclusion zone, which implicitly requires using the width of the runway) where the EV image 202 includes detected features such as a runway centerline 212 and the SV image 204 includes features such as the terrain 214 and synthetically generated runway features such as centerlines and taxiways (implying a different classification between runway and taxiway) using database information (which would include runway width)); and output, to the at least one display, an SVS flight mode egocentric view from the aircraft when the aircraft is in the predetermined exclusion zone (Fig. 2 shows the display 200 presents a view in front of the aircraft (egocentric view from the aircraft) when in a takeoff mode or is determined to be on a runway (i.e. in the predetermined exclusion zone)), wherein the at least one display is configured to display the SVS taxi mode exocentric view until the aircraft is in the predetermined exclusion zone and to display the SVS flight mode egocentric view when the aircraft is in the predetermined exclusion zone (Par. [0021] lines 1-3 teaches determining an aircraft is in a taxi mode by determining the aircraft is not on a runway (i.e. not in a predetermined exclusion zone); Fig. 3 and Par. [0043] lines 1 and 13-14 teaches a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view); and Fig. 2 and Par. [0042] lines 1-3 teach the display 200 presenting a view in front of the aircraft (SVS flight mode egocentric view from the aircraft) when in a takeoff mode or is determined to be on a runway (i.e. in the predetermined exclusion zone)), wherein a pilot of the aircraft is able to make an auto selection for a SVS taxi mode, wherein the auto selection of the SVS taxi mode enables the at least one processor to automatically transition between the SVS taxi mode exocentric view and the SVS flight mode egocentric view (Fig. 2 shows the display 200 presents a view in front of the vehicle when in a takeoff mode or determined to be on a runway (i.e. SVS flight mode egocentric view); Fig. 3 shows a view as presented in taxi mode (i.e. SVS taxi mode exocentric view) with a taxiway diagram 306; Par. [0021] lines 1-4 teaches when a determination is made that an aircraft is in a taxi mode when selected by a crew member, one or more symbology for the airborne mode are faded or removed (implying when the selection is turned off, the symbology for the airborne mode are still displayed (i.e. SVS flight mode egocentric view)); Par. [0035] lines 3-6 teaches sensing a taxi mode (ground operations) (SVS taxi mode) as selected by an aircrew member (implying if the selection is turned off, only the takeoff mode (SVS flight mode) with the view in front of the vehicle (SVS flight mode egocentric view) is output); and Fig. 3, Par. [0021] lines 1-2, and Fig. 2, Par. [0042] teach determining an aircraft is in a taxi mode when not on a runway and displays information including a taxiway diagram 306 (i.e. SVS exocentric taxi mode view), and determining an aircraft is in a takeoff mode and displaying a view in front of the aircraft (i.e. SVS egocentric flight mode view) (implying the display automatically switches between the SVS taxi mode exocentric view when not on a runway and the SVS flight mode egocentric view when on a runway))”, however He does not explicitly teach a processor configured to “receive a minimum required takeoff distance for the aircraft on a runway; receive aircraft configuration data including information of aircraft dimensions of the aircraft”; and the predetermined exclusion zone and the width of the predetermined exclusion zone are based at least in part on “the aircraft dimensions”.
	From the same field of endeavor, Pepitone teaches a processor configured to “receive a minimum required takeoff distance for the aircraft on a runway (Par. [0018] lines 7-9 teaches processor 30 receives takeoff distance required (TDR) value from the FMS 40 (flight management system), where the TDR is in the TOLD (takeoff and landing) data)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of He to incorporate the teachings of Pepitone to have the processor taught by He receive a minimum required takeoff distance for the aircraft on a runway as taught by Pepitone
	The motivation for doing so would be to determine whether the runway meets takeoff requirements based on the TOLD (takeoff and landing) data (Pepitone, Par. [0016] lines 8-10).
	However, the combination of He and Pepitone does not explicitly teach the processor configured to “receive aircraft configuration data including information of aircraft dimensions of the aircraft” and the predetermined exclusion zone and the width of the predetermined exclusion zone are based at least in part on “the aircraft dimensions”.
	From the same field of endeavor, Bailey teaches the processor configured to “receive aircraft configuration data including information of aircraft dimensions of the aircraft (Col. 5 lines 44-47 teaches receiving exclusion points depending on information received from the operator and/or sensors on the vehicle including size of the aircraft)” and the predetermined exclusion zone and the width of the predetermined exclusion zone are based at least in part on “the aircraft dimensions (Col. 5 lines 35-36 and 44-47 teaches exclusion points representative of exclusion zones may be dependent on information received from the operator and/or sensors on the vehicle including a size of the aircraft)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of He and Pepitone to incorporate the teachings of Bailey to have the processor taught by the combination of He and Pepitone receive the dimensions of the aircraft as taught by Bailey and to have the predetermined exclusion zone and the width of the predetermined exclusion zone taught by the combination of He and Pepitone be based in part on the aircraft dimensions as taught by Bailey.
	The motivation for doing so would be to determine exclusion zones that are different for different aircraft (Bailey, Col. 5 lines 49-50).
Regarding claim 2, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 1 above, and further teaches “wherein the width of the predetermined exclusion zone is based at least in part on the aircraft dimensions of the aircraft (Bailey, Col. 5 lines 35-36 and 44-47 teaches exclusion points representative of exclusion zones may be dependent on information received from the operator and/or sensors on the vehicle including a size of the aircraft) and the width of the runway (He, Par. [0042] lines 1-9 teaches the display 200 presents a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (i.e. in a predetermined exclusion zone, which implicitly requires using the width of the runway) where the EV image 202 includes detected features such as a runway centerline 212 and the SV image 204 includes features such as the terrain 214 and synthetically generated runway features such as centerlines and taxiways (implying a different classification between runway and taxiway) using database information (which would include runway width))”.
Regarding claim 3, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 1 above, and further teaches “wherein the width of the predetermined exclusion zone is based at least in part on the aircraft dimensions of the aircraft (Bailey, Col. 5 lines 35-36 and 44-47 teaches exclusion points representative of exclusion zones may be dependent on information received from the operator and/or sensors on the vehicle including a size of the aircraft) and the classification of the runway (He, Par. [0042] lines 1-9 teaches the display 200 presents a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (i.e. in a predetermined exclusion zone, which implicitly requires using the width of the runway) where the EV image 202 includes detected features such as a runway centerline 212 and the SV image 204 includes features such as the terrain 214 and synthetically generated runway features such as centerlines and taxiways (implying a different classification between runway and taxiway) using database information (which would include runway width))”.
Regarding claim 5, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 1 above, and further teaches “wherein the SVS taxi mode exocentric view has an eyepoint above and behind the aircraft (He, Fig. 3 element taxiway diagram 306 (SVS taxi mode exocentric view) shows a view of the aircraft from above and behind)”.
Regarding claim 6, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 5 above, and further teaches “wherein the SVS taxi mode exocentric view includes a depiction of the aircraft (He, Fig. 3 element taxiway diagram 306 (SVS taxi mode exocentric view) depicts the aircraft)”.
Regarding claim 7, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 1 above, and further teaches “wherein the SVS flight mode egocentric view includes primary flight display symbology (He, Fig. 2 and Par. [0042] lines 1-4 and 12-15 teach the display 200 presents a view in front of the aircraft (i.e. SVS flight mode egocentric view) when in takeoff mode or is determined to be on a runway and displays merged enhanced view (EV) image 202, synthetic view (SV) image 204, and iconic avionics data 206 including airspeed indicator 216, altitude indicator 218, compass and heading indicator 220, pitch scale 222, and attitude indicator 224 (primary flight display symbology))”.
Regarding claim 8, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 7 above, and further teaches “wherein the SVS taxi mode exocentric view has less of the primary flight display symbology than the SVS flight mode egocentric view (He, Fig. 3 and Par. [0043] lines 1-8 and 13-14 teach a view presented in taxi mode including a taxiway diagram (i.e. SVS taxi mode exocentric view) on the primary flight display removes iconic avionics data 206 from the display including the trend information of airspeed indicator 216, the trend information of altitude indicator 218, and most of the pitch ladder within center of the display 210 (i.e. less symbology than SVS flight mode egocentric view))”.
Regarding claim 10, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 1 above, and further teaches “wherein the at least one processor comprises: at least one primary flight display (PFD) processor configured to execute a PFD application (He, Par. [0036] lines 1-5 and 20-21 teaches display unit 20 is configured as a primary flight display (PFD) and selectively renders various information in response to display commands supplied from processor 404), at least one SVS processor configured to execute an SVS application (He, Par. [0034] lines 1-2 teaches SVS 16 includes a dedicated processor), at least one flight management system (FMS) processor configured to execute an FMS application (He, Par. [0037] lines 1-11 teaches processor 24 may comprise a plurality of processors acting in concert and may be shared with other systems on board the aircraft (such as the FMS, PFD, SVS, and other aircraft systems)), and at least one other processor configured to execute an application (He, Par. [0032] lines 11-12 teaches EVS 12 includes a dedicated processor)”.
Regarding claim 11, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 10 above, and further teaches “wherein the at least one PFD processor is further configured to: receive sensor data from sensors; receive the auto selection for the SVS taxi mode; receive the location including the width of the predetermined exclusion zone from the at least one other processor (He, Par. [0032] lines 1-6 and 11-15 teaches EVS 12 generates a first signal 26 that includes information corresponding to input from light detecting sensors that enables processor 24 to render an EVS image and provides first signal 26 to processor 24; Par. [0033] lines 1-5 and 18-20 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14 which are used to generate a third signal 30 that includes a three-dimensional image of the topographical environment around the aircraft (SVS image), and provides the third signal 30 to processor 24; and Par. [0035] lines 1-7 teaches a ground status sensor 17 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where sensing of a taxi mode includes sensing a distance from a runway (which implies knowing a location and dimensions including width of the runway (predetermined exclusion zone)) or as selected by an aircrew member, and ground status sensor 17 is incorporated into the GPS/Avionics system); output a scene selection to the at least one SVS processor instructing the SVS processor to generate the SVS taxi mode exocentric view or the SVS flight mode egocentric view; and receive the SVS taxi mode exocentric view or the SVS flight mode egocentric view from the at least one SVS processor (He, Par. [0012] lines 1-20 teaches a display system comprising an enhanced vision system (EVS) that generates a stream of enhanced vision images, a synthetic vision system (SVS) that generates a stream of synthetic vision images, and avionics system that generates a plurality of symbols representative of avionics data, a status system for sensing the aircraft is in a taxi mode or a takeoff mode, a processor coupled to the EVS, SVS, avionics system, and status system that determines if the aircraft is in a taxi mode or takeoff mode and determines which of the enhanced vision features, synthetic vision features, and symbology are to be deemphasized in the taxi mode and in the takeoff mode (i.e. generate the SVS taxi mode exocentric view and or the SVS flight mode egocentric view); and a display that displays the enhanced vision features, synthetic vision features, and the symbology for the determined taxi mode or the takeoff mode (i.e. receive and display the SVS taxi mode exocentric view or the SVS flight mode egocentric view); Par. [0036] lines 1-5 teaches the display unit 20 selectively renders on the display screen 22 various textual, graphic, and/or iconic information (i.e. SVS taxi mode exocentric view or SVS flight mode egocentric view) in response to display commands supplied from processor 24)”.
Regarding claim 12, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 11 above, and further teaches “wherein the at least one SVS processor is further configured to: receive sensor data from the sensors (He, Par. [0033] lines 19-21 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14); receive the scene selection from the at least one PFD processor (He, Par. [0035] lines 1-7 teaches a ground status sensor 17 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where sensing of a taxi mode includes a selection from an aircraft member, and the ground status sensor 17 may be incorporated into the GPS/Avionics system 14; and Par. [0033] lines 19-21 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14 (including scene selection from the ground status sensor 17)); output the SVS taxi mode exocentric view or SVS flight mode egocentric view to the at least one PFD processor (He, Par. [0036] lines 1-5 teaches the display unit 20 selectively renders on the display screen 22 various textual, graphic, and/or iconic information (i.e. SVS taxi mode exocentric view or SVS flight mode egocentric view) in response to display commands (outputs) supplied from processor 24); and output the runway database to the at least one other processor (He, Par. [0042] lines 4-9 teaches EV image 202 includes detected features and SV image 204 includes synthetically generated runway features such as centerlines and taxiways when database information is available (implying output of runway data to processor to generate SV image))”.
Regarding claim 13, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 12 above, and further teaches “wherein the at least one FMS processor is further configured to: receive sensor data from the sensors; and output departure runway information to the at least one other processor (He, Par. [0046] lines 4-15 teaches EV vision system 12 generates EV video images using data supplied by the enhanced image sensor including infrared images or millimeter-wave images, an SV database containing information regarding terrain and objects for a taxi path of the vehicle (which would include information on the departure runway) are accessed and SV images are generated, and travel conditions symbology provided by the GPS/avionics system 14, including information such as air-craft position, heading, present altitude, and speed, are generated)”.
Regarding claim 14, the combination of He, Pepitone, and Bailey teaches all the limitations of claim 13 above, and further teaches “wherein the at least one other processor is further configured to: receive the runway database from the at least one SVS processor (He, Par. [0042] lines 4-9 teaches EV image 202 includes detected features and SV image 204 includes synthetically generated runway features such as centerlines and taxiways when database information is available (implying output of runway data to processor to generate SV image)); receive the departure runway information from the at least one FMS processor (He, Par. [0046] lines 4-15 teaches EV vision system 12 generates EV video images using data supplied by the enhanced image sensor including infrared images or millimeter-wave images, an SV database containing information regarding terrain and objects for a taxi path of the vehicle (which would include information on the departure runway) are accessed and SV images are generated, and travel conditions symbology provided by the GPS/avionics system 14, including information such as air-craft position, heading, present altitude, and speed, are generated); receive information of dimensions of the aircraft (Bailey, Col. 5 lines 44-47 teaches receiving exclusion points depending on information received from the operator and/or sensors on the vehicle including size of the aircraft); determine an exclusion zone resulting in a predetermined exclusion zone; and output the location including the width of the predetermined exclusion zone to the at least one PFD processor (He, Par. [0035] lines 1-7 teaches a ground status sensor 17, which may be incorporated into a GPS/Avionics system 14, senses whether the aircraft is in a taxi mode (ground operations) or a “ready” for takeoff mode, where the sensing of a taxi mode includes sensing a distance from the runway (i.e. senses aircraft is not in a predetermined exclusion zone (on a runway) which would require determining an exclusion zone and the location including the width of the predetermined exclusion zone))”.
Regarding claim 15, He teaches “A method, comprising: receiving a runway database (Par. [0042] lines 4-9 teaches EV image 202 includes detected features and SV image 204 includes synthetically generated runway features such as centerlines and taxiways when database information is available (implying output of runway data to processor)); receiving departure runway information for an aircraft (Par. [0046] lines 4-15 teaches EV vision system 12 generates EV video images using data supplied by the enhanced image sensor including infrared images or millimeter-wave images, an SV database containing information regarding terrain and objects for a taxi path of the vehicle (which would include information on the departure runway) are accessed and SV images are generated, and travel conditions symbology provided by the GPS/avionics system 14, including information such as air-craft position, heading, present altitude, and speed, are generated); determining a location including a width of an exclusion zone resulting in a predetermined exclusion zone based at least in part on at least one of a width of the runway or a classification of a runway (Par. [0035] lines 1-7 teaches a ground status sensor 17, which may be incorporated into a GPS/Avionics system 14, senses whether the aircraft is in a taxi mode (ground operations) or a “ready” for takeoff mode, where the sensing of a taxi mode includes sensing a distance from the runway (i.e. senses aircraft is not in a predetermined exclusion zone (on a runway) which would require determining an exclusion zone and the location including the width of the predetermined exclusion zone); and Par. [0042] lines 1-9 teaches the display 200 presents a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (i.e. in a predetermined exclusion zone, which implicitly requires using the width of the runway) where the EV image 202 includes detected features such as a runway centerline 212 and the SV image 204 includes features such as the terrain 214 and synthetically generated runway features such as centerlines and taxiways (implying a different classification between runway and taxiway) using database information (which would include runway width)); outputting, to at least one display, a synthetic vision system (SVS) taxi mode exocentric view of the aircraft (Par. [0033] lines 1-5 teaches SVS 16 generates a three-dimensional image of the topographical environment around the aircraft; and Fig. 3 shows a view presented in the taxi mode including element taxiway diagram 306) while the aircraft is performing taxi operations, while the aircraft is on the ground, and when the aircraft is not in a predetermined exclusion zone, the predetermined exclusion zone including portions of a runway where the aircraft is able to begin taking off based at least in part on at least one of the width of the runway or the classification of a runway (Par. [0035] lines 1-7 teaches a ground status sensor 17, which may be incorporated into a GPS/Avionics system 14, senses whether the aircraft is in a taxi mode (ground operations) or a “ready” for takeoff mode, where the sensing of a taxi mode includes sensing a lower ground speed (performing taxi operations), weight on wheels (on the ground), sensing a distance from the runway (not in a predetermined exclusion zone which includes portions of a runway where the aircraft is able to take off, which would require determining an exclusion zone and the location including the width of the predetermined exclusion zone), or as selected by an aircrew member; Par. [0042] lines 1-9 teaches the display 200 presents a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (i.e. in a predetermined exclusion zone, which implicitly requires using the width of the runway) where the EV image 202 includes detected features such as a runway centerline 212 and the SV image 204 includes features such as the terrain 214 and synthetically generated runway features such as centerlines and taxiways (implying a different classification between runway and taxiway) using database information (which would include runway width); and Par. [0043] lines 10-14 teaches display information added when in the taxi mode include triangles 308 for indicating if the current aircraft position is centered on the taxiway guidance centerline 310 and a taxiway diagram 306 (exocentric view of an aircraft) on the primary flight display), wherein a width of the predetermined exclusion zone is based at least in part on at least one of the width of the runway or a classification of the runway (Par. [0042] lines 1-9 teaches the display 200 presents a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (i.e. in a predetermined exclusion zone, which implicitly requires using the width of the runway) where the EV image 202 includes detected features such as a runway centerline 212 and the SV image 204 includes features such as the terrain 214 and synthetically generated runway features such as centerlines and taxiways (implying a different classification between runway and taxiway) using database information (which would include runway width)); outputting, to the at least one display, an SVS flight mode egocentric view from the aircraft when the aircraft is in the predetermined exclusion zone (Fig. 2 shows the display 200 presents a view in front of the aircraft (egocentric view from the aircraft) when in a takeoff mode or is determined to be on a runway (i.e. in the predetermined exclusion zone)); displaying the SVS taxi mode exocentric view until the aircraft is in the predetermined exclusion zone; and displaying the SVS flight mode egocentric view when the aircraft is in the predetermined exclusion zone (Par. [0021] lines 1-3 teaches determining an aircraft is in a taxi mode by determining the aircraft is not on a runway (i.e. not in a predetermined exclusion zone); Fig. 3 and Par. [0043] lines 1 and 13-14 teaches a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view); and Fig. 2 and Par. [0042] lines 1-3 teach the display 200 presenting a view in front of the aircraft (SVS flight mode egocentric view from the aircraft) when in a takeoff mode or is determined to be on a runway (i.e. in the predetermined exclusion zone)), wherein a pilot of the aircraft is able to make an auto selection for a SVS taxi mode, wherein the auto selection of the SVS taxi mode enables the at least one processor to automatically transition between the SVS taxi mode exocentric view and the SVS flight mode egocentric view (Fig. 2 shows the display 200 presents a view in front of the vehicle when in a takeoff mode or determined to be on a runway (i.e. SVS flight mode egocentric view); Fig. 3 shows a view as presented in taxi mode (i.e. SVS taxi mode exocentric view) with a taxiway diagram 306; Par. [0021] lines 1-4 teaches when a determination is made that an aircraft is in a taxi mode when selected by a crew member, one or more symbology for the airborne mode are faded or removed (implying when the selection is turned off, the symbology for the airborne mode are still displayed (i.e. SVS flight mode egocentric view)); Par. [0035] lines 3-6 teaches sensing a taxi mode (ground operations) (SVS taxi mode) as selected by an aircrew member (implying if the selection is turned off, only the takeoff mode (SVS flight mode) with the view in front of the vehicle (SVS flight mode egocentric view) is output); and Fig. 3, Par. [0021] lines 1-2, and Fig. 2, Par. [0042] teach determining an aircraft is in a taxi mode when not on a runway and displays information including a taxiway diagram 306 (i.e. SVS exocentric taxi mode view), and determining an aircraft is in a takeoff mode and displaying a view in front of the aircraft (i.e. SVS egocentric flight mode view) (implying the display automatically switches between the SVS taxi mode exocentric view when not on a runway and the SVS flight mode egocentric view when on a runway))”, however He does not explicitly teach “receiving a minimum required takeoff distance for the aircraft on a runway; receiving aircraft configuration data including information of aircraft dimensions of the aircraft”; and the predetermined exclusion zone and the width of the predetermined exclusion zone are based at least in part on “the aircraft dimensions”.
	From the same field of endeavor, Pepitone teaches “receiving a minimum required takeoff distance for the aircraft on a runway (Par. [0018] lines 7-9 teaches processor 30 receives takeoff distance required (TDR) value from the FMS 40 (flight management system), where the TDR is in the TOLD (takeoff and landing) data)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of He to incorporate the teachings of Pepitone to have the method taught by He include receiving a minimum required takeoff distance for the aircraft on a runway as taught by Pepitone
	The motivation for doing so would be to determine whether the runway meets takeoff requirements based on the TOLD (takeoff and landing) data (Pepitone, Par. [0016] lines 8-10).
	However, the combination of He and Pepitone does not explicitly teach “receiving aircraft configuration data including information of aircraft dimensions of the aircraft” and the predetermined exclusion zone and the width of the predetermined exclusion zone are based at least in part on “the aircraft dimensions”.
	From the same field of endeavor, Bailey teaches “receiving aircraft configuration data including information of aircraft dimensions of the aircraft (Col. 5 lines 44-47 teaches receiving exclusion points depending on information received from the operator and/or sensors on the vehicle including size of the aircraft)” and the predetermined exclusion zone and the width of the predetermined exclusion zone are based at least in part on “the aircraft dimensions (Col. 5 lines 35-36 and 44-47 teaches exclusion points representative of exclusion zones may be dependent on information received from the operator and/or sensors on the vehicle including a size of the aircraft)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of He and Pepitone to incorporate the teachings of Bailey to include in the method taught by the combination of He and Pepitone receiving the dimensions of the aircraft as taught by Bailey and to have the predetermined exclusion zone and the width of the predetermined exclusion zone taught by the combination of He and Pepitone be based in part on the aircraft dimensions as taught by Bailey.
	The motivation for doing so would be to determine exclusion zones that are different for different aircraft (Bailey, Col. 5 lines 49-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665